991 F.2d 810
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Daniel G. AQUILINO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 92-3631.
United States Court of Appeals, Federal Circuit.
March 12, 1993.

Before ARCHER, Circuit Judge, COWEN, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
Daniel G. Aquilino petitions for review of the decision of the Merit Systems Protection Board, which we affirm on the basis of the Administrative Judge's (AJ) opinion.   See Docket No. DC0831920408-I-1 (July 17, 1992).


2
Mr. Aquilino argues to this court that the current statutory provision regarding the required deposit for electing a survivor annuity when the annuitant has married after retirement is inequitable and that the Office of Personnel Management failed to inform him when this current legislation was pending.   As the AJ's decision noted, there was no statutory or regulatory requirement mandating that OPM inform retired annuitants, such as Mr. Aquilino, of the pendency of this legislation.   Further, any perceived inequity in the current statute is a matter for the Congress, and cannot be rectified by the OPM, the MSPB or this court.